2. Roaming on public mobile networks (vote)
- Report: Rübig
- Before the vote:
Mr President, on a point of order, in line with the Rules of Procedure, I would like to declare a pecuniary interest in the Rübig report. I will not be taking part in the voting on the items in question.
That is very proper. Most of us have mobile phones!
Mr President, I also rise under Rule 166 to declare a pecuniary interest. As a Member of the European Parliament and a frequent user of mobile phones, I stand to gain a great deal from this legislation. Therefore I disqualify myself from voting. I trust many of my colleagues will join me!
(Laughter)
Well that is noted!
Mr President, following the logic of the last two speakers, will you enquire whether there may perhaps be a solitary Member of the European Parliament who does not possess a mobile phone? Then that Member can determine whether or not we adopt this legislation!
(Laughter and applause)
I think we can move on now.
- After the adoption of the legislative resolution:
President. Congratulations to Mr Rübig and to the mobile phone users of Europe!
(Applause)
rapporteur. - (DE) Mr President, my thanks go to the House for its assent and in particular to the Council for having agreed that the Regulation will be put into effect on 27 June at the latest, while what I have to say to those Members who abstained is that we are reducing the cost to the taxpayer.